First Amendment to Amended and Restated Senior Executive Agreement RECITALS On Assignment, Inc. (the “Company”) and Peter Dameris (“Executive”) have entered into an Amended and Restated Senior Executive Agreement dated December 11, 2008 (the “Employment Agreement”).The Company and Executive desire to amend certain provisions of the Employment Agreement pursuant to this First Amendment to the Amended and Restated Senior Executive Agreement (the “Amendment”), dated March 19, 2009.For good and valuable consideration, receipt of which is hereby acknowledged by both the Company and Executive, the Company and Executive hereby amend the Employment Agreement as follows: AMENDMENT 1.
